DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 01/08/2021.  Claims 23-42 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 28, 33-35, 38 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Oberg et al. (US 2013/0179377 A1, hereinafter referred to as Oberg), and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Coussemaeker et al. (US 2013/0331067 A1, hereinafter referred to as Coussemaeker).

As to claim 23, Brinson, JR. teaches a computer-implemented method comprising: 
receiving, at a mobile device from a set of one or more server computers, class data representing a plurality classes established by the server based on a machine learning process using crowd-sourced data obtained from a plurality of mobile devices (see paragraphs [0035]-[0037], the crowd-sourced content 138 may comprise customer reviews, comments, star ratings, blog entries, and other crowd-sourced data known in the art for enhancing the listings provided by the local listings provider system 120. The classification data 140 may provide profile classes, interests, business types, and other classification data utilized by the logic modules 126 executed on the application servers 122; [0110]); 
receiving, by the mobile device, the plurality of two or more profile classes from the set of one or more server computers (see paragraph [0037], the crowd-sourced content 138 may comprise customer reviews, comments, star ratings, blog entries, and other crowd-sourced data known in the art for enhancing the listings provided by the local listings provider system 120. The classification data 140 may provide profile classes, interests, business types, and other classification data utilized by the logic modules 126 executed on the application servers 122; [0110]). 
Brinson, JR. fails to explicitly teach  data from at least one or more sensors of the mobile device but Klein teaches gathering, by the mobile device, mobile device user data from at least one or more sensors of the mobile device (see paragraphs [0008]-[0010]; [0022]…motion data is obtained from at least one sensor selected from the group consisting of: a motion sensor, a haptic sensor an accelerometer, a gyroscope, and a combination thereof..; [0046]-[0047]… sensor data collected from the device…; [0053-[0054]); wherein the set of one or more server computers trains a decision tree with the mobile device user data in response to receiving of the mobile device user data from the mobile device (see paragraph [0098]… to train computers to recognize complex patterns and make intelligent decisions based on data, some of these methods include: Decision tree learning…mobile device user recognition which is schematically illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brinson, JR. to add collected data sensors to Brinson, JR.’s system as taught by Klein above.  The modification would have been obvious because one of ordinary skill would be motivated to enable safe and automatic authentication of users as suggested by Klein (paragraph [0017]).
But Klein and Brinson, JR fail to explicitly teach:
sending, by the mobile device, mobile device user data to the set of one or more server computers, and derives a plurality of two or more profile classes from the class data using the decision tree; and 
reconfiguring, by the mobile device, the mobile device based on a selected profile classes, wherein the reconfiguring of the mobile device includes at least one of adding or changing the information presented to a user of the mobile device based on at least the plurality of two or more profile classes, and the reconfiguring further includes selecting the selected profile class from the plurality of two or more profile classes based on at least data derived from a use of the mobile device.
However, Oberg, in combination with Brinson, JR. and Klein, teaches:
sending, by the mobile device, mobile device user data to the set of one or more server computers, and derives a plurality of two or more profile classes from the class data using the decision tree (paragraphs [0002], each leaf node represents a data class or characteristic, and also typically has assigned to it a probability of certainty that the input data is of the same class or characteristic as the leaf node; [0007], the software program being configured to receive user input from a user input device associated with the computing device, and in response to perform a decision tree task.  Examiner interprets the user input device as a mobile device; [0017]-[0024], decision tree computation system 100; [0029], data reaching the leaf node is said to belong to a certain class or possess a certain characteristic associated with that leaf node, with an assigned probability for the accuracy of the classification; [0035]…. performing of the decision tree task includes, at 306, sending an instruction from the software program to a decision tree computation device 104).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., and Klein to add collected data sensors to the combination system of Brinson, JR., and Klein’s system as taught by Oberg above.  The modification would have been obvious because one of ordinary skill would be motivated to generate increased efficiency over pure software decision tree traversal algorithms executed on a general purpose processor, as suggested by Oberg (paragraph [0016]).
But Brinson, JR., Klein and Oberg fail to teach: 
reconfiguring, by the mobile device, the mobile device based on a selected  two or more profile classes, wherein the reconfiguring of the mobile device includes at least one of adding or changing plurality of two or more profile classes, and the reconfiguring further includes selecting the selected profile class from the plurality of two or more profile classes based on at least data derived from a use of the mobile device.
However, Udall teaches:
reconfiguring, by the mobile device, the mobile device based on a selected profile classes, wherein the reconfiguring of the mobile device includes at least one of adding or changing information presented to a user of the mobile device based on at least the plurality of two or more profile classes (see paragraphs [0019]…dynamically reconfiguring a first specific class of mobile application within a generic class of mobile applications within a mobile device to a second specific class of mobile application within the same generic class of mobile applications, and wherein said first specific class of mobile application is dynamically reconfigurable (replacing a first mobile application with a second mobile application...changing a presentation theme; adding/changing content associated with a function embedded in the first mobile application; [0109]), 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein and Oberg to add collected data sensors to the combination system of Brinson, JR., Klein and Oberg’s system as taught by Udall above.  The modification would have been obvious because one of ordinary skill would be motivated to dynamically reconfiguring a generic class mobile application in a mobile device for a specific use within that general class, as suggested by Udall (paragraph [0014]).
Udall teaches reconfiguring further a specific class of mobile application ([0014]-[0019]) but Brinson, JR., Klein, Oberg and Udall fail to explicitly teach selecting the selected profile class from the plurality of two or more profile classes based on at least data derived from a use of the mobile device. 
Coussemaeker teaches wherein the selecting is selecting the selected profile class from the plurality of two or more profile classes based on at least sensor data derived from a use of the mobile device (see paragraphs [0031]…a "class" of target device is created and experiences are tailored to the generic class of devices. A class of device may be defined by physical features or usage or other common characteristics of the devices…; [0038]-[0039]…profile selection module 122 can receive information from various hardware sensors (e.g., thermometer 104, GPS receiver 106, accelerometer 108, barometer 110, ambient light sensor 112, camera 114 and microphone 116), local device data, and/or remote data available via a network connection….).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Oberg and Udall to add a profile selection module to Brinson, JR., Klein, Oberg and Udall’s system as taught by Coussemaeker above.  The modification would have been obvious because one of ordinary skill would be motivated to  enable the profile selection module to receive feedback from a user and enhance the decisions made by profile selection module, as suggested by Coussemaeker (see paragraph [0044]).

As to claim 24, which includes the rejection of claim 23, Klein teaches wherein the one or more sensors of the mobile device are each selected from the group consisting of a location sensor, motion sensor, magnetometer, light sensor, proximity sensor, and camera sensor (see paragraph [0027]…motion sensor). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Brinson, JR. to add collected data sensors to the combination system of Brinson, JR.’s system as taught by Klein above.  The modification would have been obvious because one of ordinary skill would be motivated to enable safe and automatic authentication of users as suggested by Klein (paragraph [0017]).
 
As to claim 25, which includes the rejection of claim 23, Brinson, JR. teaches wherein the mobile device user data further includes one or more of time of events, location of events taken by the user, installed applications on the mobile device, or use of the installed applications (see paragraphs [0011], [0031], location and/or demographics, interests, traits, and characteristics). 

As to claim 28, , which includes the rejection of claim 23, Brinson, JR., Klein and Oberg fail to teach wherein the adding or changing the information presented to a user of the mobile device includes one or more of presenting suggestions or changing a presentation language.  
However Udall teaches wherein the adding or changing the information presented to a user of the mobile device includes one or more of presenting suggestions or changing a presentation language  (see paragraphs [0019]…wherein said first specific class of mobile application is dynamically reconfigurable (replacing a first mobile application with a second mobile application...changing a presentation theme; adding/changing content associated with a function embedded in the first mobile application; [0109]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein and Oberg to add collected data sensors to the combination system of Brinson, JR., Klein and Oberg’s system as taught by Udall above.  The modification would have been obvious because one of ordinary skill would be motivated to dynamically reconfiguring a generic class mobile application in a mobile device for a specific use within that general class, as suggested by Udall (paragraph [0014]).  

Claim 33 recites substantially the same functionalities recited in claim 23 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 
23.  Therefore, claim 33 is rejected for the same reasons as applied to claim 23 above.

Claim 34 recites substantially the same functionalities recited in claim 24 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 24.  Therefore, claim 34 is rejected for the same reasons as applied to claim 24 above.

Claim 35 recites substantially the same functionalities recited in claim 25 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 25.  Therefore, claim 35 is rejected for the same reasons as applied to claim 25 above.

Claim 38 recites substantially the same functionalities recited in claim 28 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 28.  Therefore, claim 38 is rejected for the same reasons as applied to claim 28 above.

As to clam 43, which include the rejection of claim 33, Brinson, JR., Klein, Oberg, and Coussemaeker fail to explicitly teach wherein the selecting is selecting the selected profile class from the plurality of two or more profile classes based on at least sensor data derived from a use of the mobile device.
Coussemaeker teaches wherein the selecting is selecting the selected profile class from the plurality of two or more profile classes based on at least sensor data derived from a use of the mobile device (see paragraphs [0031]…a "class" of target device is created and experiences are tailored to the generic class of devices. A class of device may be defined by physical features or usage or other common characteristics of the devices…; [0038]-[0039]…profile selection module 122 can receive information from various hardware sensors (e.g., thermometer 104, GPS receiver 106, accelerometer 108, barometer 110, ambient light sensor 112, camera 114 and microphone 116), local device data, and/or remote data available via a network connection….).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, and Oberg to add a profile selection module to Brinson, JR.’s system as taught by Coussemaeker above.  The modification would have been obvious because one of ordinary skill would be motivated to  enable the profile selection module to receive feedback from a user and enhance the decisions made by profile selection module, as suggested by Coussemaeker (see paragraph [0044]).

As to clam 44, which include the rejection of claim 33, Brinson, JR., Klein, Oberg, and Coussemaeker fail to explicitly teach wherein the selecting is selecting the selected profile class from the plurality of two or more profile classes based on at least sensor data derived from a use of the mobile device.
Coussemaeker teaches wherein the selecting is selecting the selected profile class from the plurality of two or more profile classes based on at least sensor data derived from a use of the mobile device (see paragraphs [0031]…a "class" of target device is created and experiences are tailored to the generic class of devices. A class of device may be defined by physical features or usage or other common characteristics of the devices…; [0038]-[0039]…profile selection module 122 can receive information from various hardware sensors (e.g., thermometer 104, GPS receiver 106, accelerometer 108, barometer 110, ambient light sensor 112, camera 114 and microphone 116), local device data, and/or remote data available via a network connection….).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, and Oberg to add a profile selection module to Brinson, JR.’s system as taught by Coussemaeker above.  The modification would have been obvious because one of ordinary skill would be motivated to  enable the profile selection module to receive feedback from a user and enhance the decisions made by profile selection module, as suggested by Coussemaeker (see paragraph [0044]).

Claims 26-27 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Oberg et al. (US 2013/0179377 A1, hereinafter referred to as Oberg), and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Coussemaeker et al. (US 2013/0331067 A1, hereinafter referred to as Coussemaeker), and Parupudi et al. (US 7,359,714 B2, hereinafter referred to as Parupudi).

As to claim 26, which includes the rejection of claim 23, Oberg, Brinson, JR., Klein, Udall and Coussemaeker fail to explicitly teach: Ser. No. 16/184,946Page 2 of 6Dkt. No. 4860.P14895USC1determining, by the mobile device, a truth reference from any one or more of the mobile device user data and one or more of the plurality classes that associated with the mobile device, wherein the server incorporates the truth reference into the decision tree.  
However, Parupudi teaches:
determining, by the mobile device, a truth reference from any one or more of the mobile device user data and one or more of the plurality classes that associated with the mobile device, wherein the server incorporates the truth reference into the decision tree (see col. 3, lines 30-67 to col. 4, lines 1-37, hierarchical tree of nodes, where each node represents some aspect of the world. Each node is connected to at least one other
node by a branch; col. 9, lines 31-67 to col. 10, lines 1-30, col. 16, lines 25-67, to col. 17, lines 1-67, traveler, col. 28, lines 28-57 to col 29., lines 1-10, home, work).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Oberg, Brinson, JR., Klein, Udall and Coussemaeker by adding collected data sensors to the combination system of Oberg, Brinson, JR., Klein, Udall and Coussemaeker’s system as taught by Parupudi above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a uniform, standardized way to enhance the world of context aware computing, as suggested by Parupudi (see col. 30, lines 27-30).
 
As to claim 27, which includes the rejection of claim 26, Oberg, Brinson, JR., Klein, Udall and Coussemaeker fail to explicitly teach: determining, by the mobile device, a truth reference from a priori knowledge. 
However, Parupudi teaches:
determining, by the mobile device, a truth reference from a priori knowledge (see col. 9, lines 31-67 to col. 10, lines 1-30, col. 16, lines 25-67, to col. 17, lines 1-67, traveler, col. 28, lines 28-57 to col 29., lines 1-10, home, work). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Oberg, Brinson, JR., Klein, Udall and Coussemaeker to add collected data sensors to the combination system of Oberg, Brinson, JR., Klein, Udall and Coussemaeker’s system as taught by Parupudi above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a uniform, standardized way to enhance the world of context aware computing, as suggested by Parupudi (see col. 30, lines 27-30).

Claim 36 recites substantially the same functionalities recited in claim 26 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 26.  Therefore, claim 36 is rejected for the same reasons as applied to claim 26 above.

Claim 37 recites substantially the same functionalities recited in claim 27 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 27.  Therefore, claim 37 is rejected for the same reasons as applied to claim 27 above.

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Oberg et al. (US 2013/0179377 A1, hereinafter referred to as Oberg), and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Coussemaeker et al. (US 2013/0331067 A1, hereinafter referred to as Coussemaeker),  and VIRKAR et al. (US 20100063948 A1, hereinafter referred to as VIRKAR).

As to claim 29, which includes the rejection of claim 23, VIRKAR teaches wherein the machine learning process is selected form the group consisting of supervised learning and unsupervised learning (see paragraph [0164]…machine learning methods selected from the group consisting of supervised machine learning methods, unsupervised machine learning methods, pattern-based learning or a combination of supervised and unsupervised, and pattern based machine learning methods).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Oberg, Udall and Coussemaeker to add supervised learning and unsupervised learning to the combination system of Brinson, JR., Klein, Oberg, Udall and Coussemaeker’s system as taught by VIRKAR above.  The modification would have been obvious because one of ordinary skill would be motivated to obtain more focused solution for the problem at hand by providing smaller amount of information to the learning machine, as suggested by VIRKAR (see paragraph [0090]).

Claim 39 recites substantially the same functionalities recited in claim 29 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 29.  Therefore, claim 39 is rejected for the same reasons as applied to claim 29 above.

Claims 30-32 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinson, JR. et al. (US 2013/0030919 A1, hereinafter referred to as Brinson, JR.), in view of Klein (US 2013/0191908 A1, hereinafter referred to as Klein), and further in view of Oberg et al. (US 2013/0179377 A1, hereinafter referred to as Oberg), and Udall (US 2013/0254262 A1, hereinafter referred to as Udall), and Coussemaeker et al. (US 2013/0331067 A1, hereinafter referred to as Coussemaeker), and Parupudi et al. (US 7,359,714 B2, hereinafter referred to as Parupudi), and Ghani et al. (US 8,676,730 B2, hereinafter referred to as Ghani).

As to claim 30, which includes the rejection of claim 29, Ghani teaches wherein the supervised learning is inferring a function from labeled training data (see col. 5, lines 1-9…supervised learning is the machine learning task of inferring a function from supervised (i.e., labeled) training data).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Oberg, Udall, Coussemaeker and Parupudi to add supervised learning and unsupervised learning to the combination system of Brinson, JR., Klein, Oberg, Udall, Coussemaeker and Parupudi’s system as taught by Ghani above.  The modification would have been obvious because one of ordinary skill would be motivated to have the efficiency and accuracy of the process for classifiers from training data using supervised classification techniques that can be improved, as suggested by Ghani (see col.1, lines 51-52).

As to claim 31, , which includes the rejection of claim 29, Ghani teaches wherein the supervised learning is inferring a function from labeled training data (see col. 5, lines 1-9…supervised learning is the machine learning task of inferring a function from supervised (i.e., labeled) training data).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of Brinson, JR., Klein, Oberg, Udall, Coussemaeker and Parupudi to add supervised learning and unsupervised learning to the combination system of Brinson, JR., Klein, Oberg, Udall, Coussemaeker and Parupudi’s system as taught by Ghani above.  The modification would have been obvious because one of ordinary skill would be motivated to have the efficiency and accuracy of the process for classifiers from training data using supervised classification techniques that can be improved, as suggested by Ghani (see col.1, lines 51-52).

As to claim 32, which includes the rejection of claim 23, Brinson, JR. teaches wherein the plurality of classes can relate to any one or more of work, interests and geographical regions derived from the crowd-sourced data (see paragraphs [0011], [0031], location and/or demographics, interests, traits, and characteristics, [ crowd-sourced content 138 may comprise customer reviews, comments, star ratings, blog entries, and other crowd-sourced data known in the art for enhancing the listings provided by the local listings provider system 120). 

Claim 40 recites substantially the same functionalities recited in claim 30 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 30.  Therefore, claim 40 is rejected for the same reasons as applied to claim 30 above.

Claim 41 recites substantially the same functionalities recited in claim 31 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 31.  Therefore, claim 41 is rejected for the same reasons as applied to claim 31 above.

Claim 42 recites substantially the same functionalities recited in claim 32 and is directed to a non-transitory machine-readable medium storing program instructions that, when executed, cause a data processing system that performs the method of claim 32.  Therefore, claim 42 is rejected for the same reasons as applied to claim 32 above.
Response to Applicant’s arguments
The Applicant’s arguments filed on 1/08/2021 have been fully considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122